DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 is objected to because of the following informalities:  
Claim 40 recites in line 11, “to t a sum…”. The examiner believes it should read, “to a sum”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-25, 27-28, 30-32, 34, 36, 38 and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remaining Aspects of Power Sharing between LTE and NR (hereinafter, R1-1720105).
Regarding claim 22, R1-1720105 discloses a method, comprising:
receiving, by a terminal device (pg. 1, 2.1., “UE”) from a network device (pg. 2, 2.2., eNB/gNB), first power information and second power information (par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to 
determining, by the terminal device, a first maximum transmission power based on the first power information, wherein the first maximum transmission power is a maximum transmission power to be used by the terminal device for transmitting a signal using a first radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”);
determining, by the terminal device, a second maximum transmission power based on the second power information, wherein the second maximum transmission power is a maximum transmission power to be used by the terminal device for transmitting a signal using second radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”); and
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), sending, by the terminal device, uplink signals to the network device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration).
Regarding claim 27, R1-1720105 discloses a method (pgs. 1-3, “UL power sharing between LTE and NR” method), comprising:
determining, by a network device (pg. 2, 2.2., eNB/gNB), first power information and second power information (par 1);
sending, by the network device, the first power information and the second power information to a terminal device, where the first power information is usable (“is usable” should be replaced by “is used”, since the current recitation does not make it clear whether the “power information” is used or not used by the UE. It seems like the “power information” is not required) by the terminal device (par 1, “Agreements: 
receiving, by the network device, uplink signals from the terminal device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration), where the terminal device sends the uplink signals device using the first radio access technology and the second radio access technology in the time division manner in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page 1, agreements:  in the case “P_LTE + P_NR > P_cmax”).
Regarding claim 30, R1-1720105 discloses an apparatus (pg. 1, 2.1., “UE”), comprising:
a transceiver (pg. 1, 2.1., where UEs inherently comprise at least a transceiver to transmit/receive signals), configured to receive first power information and second power information from a network device (par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be 
a processor (pg. 1, 2.1., “UE”, where UEs inherently comprise at least a processor), configured to:
determine a first maximum transmission power based on the first power information, wherein the first maximum transmission power is a maximum transmission power for transmitting a signal using a first radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”); and
determine a second maximum transmission power based on the second power information, where the second maximum transmission power is a maximum transmission power for transmitting a signal using a second radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”); and 
where the transceiver is configured to:
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (Page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), send uplink signals to the network device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration).
Regarding claim 36, R1-1720105 discloses an apparatus (pg. 2, 2.2., “eNB/gNB”), comprising:
a processor (pg. 2, 2.2., where eNB/gNBs inherently comprise at least one processor), configured to determine first power information and second power information; and
a transceiver (pg. 2, 2.2., where eNB/gNBs inherently comprise at least one transceiver), configured to:

receive uplink signals from the terminal device using the first radio access technology and the second radio access technology in a time division manner, where the uplink signals are sent by the terminal device in the time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration) in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (Page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”).
Regarding claim 40, R1-1720105 discloses a non-transitory computer-readable medium having instructions stored thereon (pg. 1, 2.1., where UEs inherently comprise a non-transitory computer-readable medium having instructions stored thereon), where the instructions comprise instructions for:

determining a first maximum transmission power based on the first power information, where the first maximum transmission power is a maximum transmission power to be used by a terminal device for transmitting a signal using a first radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”);
determining a second maximum transmission power based on the second power information, wherein the second maximum transmission power is a maximum transmission power to be used by the terminal device for transmitting a signal using a second radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”); and
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), sending uplink signals to the network device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration).
Regarding claim 41, R1-1720105 discloses a non-transitory computer-readable medium having instructions stored thereon (pg. 2, 2.2., where eNB/gNBs inherently comprise a non-transitory computer-readable medium having instructions stored thereon), where the instructions comprise instructions for:
determining first power information and second power information (par 1);
sending the first power information and the second power information to a terminal device (par 1 cit. “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) 
receiving uplink signals from the terminal device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration), where the uplink signals are sent by the terminal device in the time division manner (”Proposals 1 and 2) in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”).
Regarding claim 42, R1-1720105 discloses a communication system (pg. 1, introduction, where UL power sharing LTE and NR comprise a system that comprise at least eNB/gNBs and UEs), comprising:
a network device (pg. 2, 2.2., “eNB/gNBs”); and
a terminal device pg. 1, 2.1., “UE”);

where the terminal device is configured to:
receive the first power information and the second power information (par 1 cit. “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”); 
determine a first maximum transmission power based on the first power information, where the first maximum transmission power is a maximum transmission power to be used by the terminal device for transmitting a signal using a first radio access technology (Par 1); determine a second maximum transmission power based on the second power information (Par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”), where the second maximum transmission power is a maximum transmission power to be used by the terminal device for transmitting a signal using a second radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)”); and
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), send uplink signals to the network device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration”).
Regarding claims 23 and 31, R1-1720105 discloses all the limitations of claims 22 and 30, respectively.  R1-1720105 further discloses where in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold, 
in response to the sum of the first maximum transmission power and the second maximum transmission power being greater than the first threshold, and the terminal device not supporting the sum of the first maximum transmission power and the second maximum
transmission power, sending the uplink signals to the network device using the first radio access technology and the second radio access technology in the time division manner (par 1, “’handling of P_LTE + P_NR > P_cmax depends on UE capability’ where the UE capabilities are sued to determine whether the UE can support the feature”) .
Regarding claims 24 and 32, R1-1720105 discloses all the limitations of claims 22 and 30, respectively. R1-1720105 further discloses where the first threshold is equal to or less than a maximum transmission power of the terminal device (par 1, “‘Note: ‘P_cmax’ is a limit that is similar to ‘The configured maximum UE output power’”).
Regarding claims 25, 28, 34 and 38, R1-1720105 discloses all the limitations of claims 22, 27, 30 and 37, respectively.  R1-1720105 further discloses where the first radio access technology is new radio (NR) technology, and the second radio access technology is long term evolution (LTE) technology (Introduction, “UL power sharing between LTE and NR…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 33, 35, 37 and 39are rejected under 35 U.S.C. 103 as being unpatentable over R1-1720105 in view of Power Sharing Mechanism with LTE-NR DC and NR (hereinafter R1-1714118).
Regarding claims 26, 29, 35 and 39, R1-1720105 discloses all the limitations of claims 22, 27, 30 and 37, respectively. 
R1-1720105 does not specifically disclose where the first power information and the second power information are received using the second radio access technology.
In related art concerning Power Sharing Mechanism with LTE-NR DC and NR, R1-1714118 discloses where the first power information and the second power information are received using the second radio access technology (par 3.1, “showing the use of RRC signaling to configure P_max in dual connectivity LTE/NR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use R1-1714118’s teachings where the first power information and the second power information are received using the second radio access technology with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that 5G containers have been fitted in existing LTE RRC reconfiguration messages, so that the 5G containers can be further expanded to see 5G identified cell groups, where the UEs can make a determination before adding the NR cell based on RRC reconfiguration messages sent by the LTE RAT.  
Regarding claims 33 and 37, R1-1720105 discloses all the limitations of claims 30 and 36, respectively.  
R1-1720105 further discloses where the first power information and the second power information are received via a radio resource control message.
	R1-1714118 discloses where the first power information and the second power information are received via a radio resource control message (par 3.1, “showing the use of RRC signaling to configure P_max in dual connectivity LTE/NR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use R1-1714118’s teachings where the first power information and the second power information are received via a radio resource control message with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
04/08/2021


/ANKUR JAIN/Primary Examiner, Art Unit 2649